OPINION
BUSSEY, Judge:
Appellant, Jerry A. Royal, hereinafter referred to as defendant, was charged, tried and convicted in the District Court, Carter County, Case No. CRF-74-209, for the offense of Larceny of Automobile, After Former Conviction of Felony, in violation of 21 O.S.1971, §§51 and 1720. The jury fixed his punishment at ten (10) years’ imprisonment, and from said judgment and sentence an appeal has been lodged with this Court.
In behalf of the State, this Court has been duly presented with a Motion to Dismiss this purported appeal for failure to comply with Rules 2.7, subd. A and 2.8, subd. A, 22 O.S.Supp.1974, Ch. 18, App., and upon the additional basis, supported by affidavit, that while committed to the Oklahoma Department of Corrections under the above judgment and sentence and incarcerated at the Lexington Regional Treatment Center the defendant escaped custody on July 26, 1975, and remains at large. We need only observe that this Court has long held that an appeal from a conviction will be dismissed where the accused is a fugitive from justice, or otherwise beyond the jurisdiction of the Court. See, Tyler v. State, 3 Okl.Cr. 179, 104 P. 919 (1909); Winters v. State, 31 Okl.Cr. 280, 238 P. 506 (1925); Barnard v. State, 32 Okl.Cr. 395, 241 P. 199 (1925); Exline v. State, 48 Okl.Cr. 181, 290 P. 349 (1930), and, Brinlee v. State, Okl.Cr., 513 P.2d 343 (1973). Also see, United States v. Swigart, 490 F.2d 914 (10th Cir. 1973), and Molinaro v. New Jersey, 396 U.S. 365, 90 S.Ct. 498, 24 L.Ed.2d 586 (1970).
We are therefore of the opinion that defendant’s appeal from the aforesaid conviction should be dismissed, and the Clerk of this Court is directed to issue the Mandate forthwith.
It is so ordered.
BRETT, P. J., and BLISS, J., concur.